DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on May 12, 2022.  As directed by the amendment: claims 1, 4, 5, 7, 9, 11, 12, 14, and 16 have been amended, claims 2, 3, 8, and 17 have been canceled, and new claims 18-26 have been added.  Thus, claims 1, 4-7, 9-16, and 18-26 are presently pending in the application.  This office action is further responsive to the preliminary amendment filed on May 13, 2022.  As directed by the amendment: the drawings have been amended.  Thus, claims 1, 4-7, 9-16, and 18-26 are presently pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Examiner acknowledges Applicant’s claim for priority to App. No. 62/844,424 (filed May 7, 2019) and to App. No. 63/164,829 (filed March 23, 2021), among others.  However, claim 18 of the instant application contains subject matter that was not disclosed in either priority document above.  The subject matter of claim 18 is only disclosed in the immediate parent App. No. 17/406,478 (filed August 19, 2021); and, as such, claim 18 is only entitled to an effective filing date of August 19, 2021.
The Examiner notes that Applicant has claimed priority to the following applications: 17/066,230; 16/796,143; 62/844,424; 62/899,098; 62/912,392.  However, the Examiner finds that the instant application does not repeat some “substantial portion or all of the earlier non-provisional application,” as required by MPEP § 201.08.  Therefore, status as a continuation-in-part to the above identified prior applications is inappropriate.

Drawings
The drawings are objected to because the leader lines associated with reference characters “10,” “44A,” “44B,” and “15” appear to be pointing to the same structure in Fig. 2.
The drawings are objected to because the leader lines associated with reference characters “10” and “14” appear to be pointing to the same structure in Fig. 3.
The drawings are objected to because the leader lines associated with reference characters “54” and “36” appear to be pointing to the same structure in Fig. 13.
The drawings are objected to because the box associated with reference character “205” in Fig. 16 is labeled as “Application for Garment Assembly.”  However, Para. 88 of the instant application denotes reference character “205” as being “Remote Data Sources.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2020/0214927 to Clowney et al (herein Clowney) in view of US Pat. 4,979,502 to Hunt (herein Hunt).
Regarding claim 1, Clowney discloses a garment assembly (device 100, Fig. 1), comprising: a sleeve member (strap 110, Fig. 4) that includes an inner surface (surface of strap visible in Fig. 4) and an outer surface (surface of strap 110 visible in Fig. 3), a first vibration assembly associated with the sleeve member (a plurality of vibration elements 130, Para. 20, Fig. 1), wherein the first vibration assembly includes at least a first vibration motor (vibration elements 130 are shaftless vibration motors, Para. 25, Fig. 4), and a control module (battery holder 142 which supports power sources 140 and switches 150, 160, 162, Paras. 20 and 27, Fig. 4) associated with the sleeve member (battery holder 142 is held in slot 112 defined by strap 114 of strap 110, cf. Figs. 1 and 4), wherein the control module includes a battery (power sources 140 may be batteries, Para. 27), and wherein the first vibration assembly is in electrical communication with the control module (vibration elements 130 are in wired communication with ON/OFF switch 150 and vibratory element control switch 162, see Figs. 1, 2, and 4), wherein the control module includes a docking station (portion of battery holder 142 behind the buttons 150, 160, 162 as viewed in Fig. 4) that includes a battery portion (the space in which power sources 140 are housed, Fig. 4) and a control portion (the portion of the battery holder 142 on which the buttons 150, 160, 162 are supported, Fig. 4), wherein the docking station is secured to the inner surface of the sleeve member (battery holder 142 is secured against strap 110 with strip of material 114, cf. Figs. 1 and 4), wherein a battery space is defined (the space within battery holder 142 in which the power sources 140 are inserted, Fig. 4).  Clowney does not disclose wherein the battery space is defined between the battery portion and the inner surface of the sleeve member, wherein the sleeve member includes a battery opening defined therethrough that couples the battery space with an exterior of the sleeve member, wherein the battery is removable from the control module through the battery opening.
However, Hunt teaches a wearable massaging/heating device (Fig. 1) including wherein the battery space is defined between the battery portion and the inner surface of the sleeve member (battery compartment 88 defines a battery space between itself and the flap 86, Figs. 10a and 10b, battery compartment 88 being incorporated within pouch 30 attached to belt 27, Fig. 3), wherein the sleeve member includes a battery opening defined therethrough that couples the battery space with an exterior of the sleeve member (opening of battery compartment 88 which is covered by flap 86, Fig. 10a), wherein the battery is removable from the control module through the battery opening (the batteries are removable through flap 86, Col. 3 line 67 - Col. 4 line 2, Fig. 10a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap of modified Clowney to include a battery opening and flap as taught by Hunt in order to allow replacement of batteries without removing the device from the body.
Regarding claim 12, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Clowney further discloses wherein the sleeve member (strap 110, Fig. 1) includes a distal end (see annotated figure below) and a proximal end (see annotated figure), and a sleeve length is defined between the proximal end and the distal end (see annotated figure), wherein the sleeve member includes a first section with a first compression value (due at least to a thickness of the section of the strap 110 in the section including fastener 118 on the end, see right side of annotated figure below, the first section will apply a different compression than the second section without fastener 118, see annotated figure below) and a second section with a second compression value (second section without the fastener 118 will apply a different compression value to the wearer, see annotated figure below).

    PNG
    media_image1.png
    572
    974
    media_image1.png
    Greyscale

Annotated Fig. 1 of Clowney

Regarding claim 21, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Clowney further discloses wherein at least one of the control module, the battery, and the docking station are removable from the garment assembly prior to washing (the battery holder 142, which holds the power sources 140, and buttons 150, 160, 162 on the battery holder 142 are removable from the device, cf. Figs. 1 and 4).

Claims 4, 13, 14, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and in further view of US Pat. Pub. 2021/0093023 to Kuhner-Stout et al (herein Stout).
Regarding claim 4, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Clowney further discloses wherein the sleeve member includes a first vibration assembly pocket defined within the sleeve member and between the inner and outer surfaces (application area 135 forms a pocket in which vibration elements 130 are disposed, the pocket open in at least a portion where the wiring extends out of the application area 135, Fig. 1, the pocket being formed by the strap 110 [which is a flexible length of material, Para. 22] and the heating element 120 [which is a flexible pad with an electrical heating element embedded therein, Para. 23], Figs. 1 and 4), wherein the first vibration motor is disposed in the firstPreliminary Amendment2 Atty. Docket No. 76840-5187Customer No. 2457470150430v1 vibration assembly pocket (the vibration elements 130 are surrounded by the application area 135 and strap 110, Fig. 1).  Clowney does not disclose wherein the sleeve member is formed by a knitting process.
However, Stout teaches an energizing garment (Fig. 1) including wherein the sleeve member is formed by a knitting process (compressive material 314, which includes piece 314a and piece 314b, is formed as a knitted elastic material, Para. 43, Fig. 4).
Clowney, as discussed above with respect to the rejection of claim 12, discloses the strap having two sections located in the proximal-distal direction (see annotated figure above) which are configured to surround and compress the limb of a wearer (see, e.g. Clowney Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the flexible materials of the strap of Clowney as a knitted compressive material to exert a compressive force as taught by Stout in order to “encourage the flow of lymph, interstitial fluids, blood, and/or other fluids in the tissues of the user through the vascular circulatory system” (Stout Para. 45 lines 5-7).
Regarding claim 13, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Clowney further discloses wherein the second section is defined between the first section and the proximal end (Clowney first section formed as by Stout piece 314a is located proximal to the Clowney second section formed as by Stout piece 314b, Stout Fig. 4), and wherein the first compression value is greater than the second compression value (the Stout compression values of Stout pieces 314a, 314b are chosen to decrease when moving from a distal portion of the subject to a proximal portion, Stout Para. 45).
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 12.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.

Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney, Hunt, and Stout, as applied to claim 4 above, and further in view of NPL Stretchable Wire by the Mueller Group (herein NPL Stretchable).
Regarding claim 5, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Clowney further discloses an electrical communication strip (wires connecting vibration elements 130 to battery holder 142, Fig. 1) that provides electrical communication between the control module and the first vibration assembly (the wires communicates at least binary activation signals from ON/OFF switch 150 and variable potential from vibratory element control switch 162, Para. 25, Fig. 1).  Clowney does not disclose wherein the electrical communication strip includes a stretchable fabric member and at least a first wire that is embedded in the stretchable fabric member, wherein the first wire is formed in a wave or zig zag pattern, wherein the stretchable fabric member is configured to stretch in a longitudinal direction and the first wire in the wave or zig zag pattern is configured to straighten when the stretchable fabric member is stretched.
However, NPL Stretchable teaches stretchable wires (Fig. 1 and Page 1 line 2 of NPL Stretchable, a copy of which is provided herewith) including wherein the electrical communication strip includes a stretchable fabric member (the stretchable wire is formed as a spandex fabric sheath enclosing the first wire, Page 1 lines 6-7, Fig. 1) and at least a first wire that is embedded in the stretchable fabric member (the first wire is embedded within the spandex sheath, left side of Fig. 1), wherein the first wire is formed in a wave pattern (the wire is formed in a sinusoidal wave shape, right side of Fig. 1), wherein the stretchable fabric member is configured to stretch in a longitudinal direction and the first wire in the wave pattern is configured to straighten when the stretchable fabric member is stretched (when the fabric is stretched, the wires also stretch and extend towards a straightened configuration, compare the top and bottom views of the right side of Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of Clowney to include stretchable wires as taught by NPL Stretchable in order to allow devices incorporating such wires to feel more “human” and natural (NPL Stretchable Page 1 lines 2-4).
Regarding claim 6, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Modified Clowney further discloses a tunnel that extends between the first vibration assembly pocket and a control module pocket that contains the control module (Clowney application area 135 forms an enclosed space that at least partially encapsulates NPL Stretchable stretchy wires extending between Clowney vibrating elements 130 to Clowney battery holder 142, Fig. 2, the battery holder 142 being contained within slot 112 as a pocket, Fig. 4), wherein the tunnel contains the electrical communication strip (the Clowney enclosed space contains at least a portion of the NPL Stretchable stretchy wires, cf. Clowney Figs. 1 and 4).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney, Hunt, Stout, and NPL Stretchable, as applied to claim 6 above, and further in view of US Pat. 6,537,235 to Connor et al (herein Connor).
Regarding claim 7, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Clowney further discloses wherein the first vibration assembly includes a second vibration motor (device 100 includes at least two vibration element 130, Figs. 1 and 4).  Clowney, as modified above, does not disclose wherein the first vibration assembly pocket includes first and second pocket fingers, wherein the first vibration motor is positioned in the first pocket finger and the second vibration motor is positioned in the second pocket finger.
However, Connor teaches a massaging scarf (10, Fig. 1) including wherein the first vibration assembly pocket (scarf 10 formed from two layers of fabric establishing a pocket 44, Col. 2 lines 56-60) includes first and second pocket fingers (internal to the pocket 44 are formed several elongated, finger pockets 22, Col. 2 lines 35-37, Fig. 1), wherein the first vibration motor is positioned in the first pocket finger and the second vibration motor is positioned in the second pocket finger (each pocket 22 housing a vibration motor 20, Col. 2 lines 35-37, Fig. 1, the pockets 22 being formed within the pocket 44 to individually position each motor 20, Fig. 1).
Clowney discloses vibration motors (130) that are disposed within the pocket formed between the two layers [element (120) and strap (110)].  The vibration motors (130) are positionally secured between the layers by adhesives (Clowney Para. 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the vibration motors of Clowney within the layered strap by additional stitched or fastened fabric sub-pockets as taught by Connor in order to reduce the risk of adhesive failure with extended use such that the vibration motors would move from optimal positioning.

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and further in view of US Pat. 6,895,261 to Palamides (herein Palamides).
Regarding claim 9, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Clowney further discloses wherein the docking station includes an outer flange (portion of battery holder 142 which extends under the buttons 150, 160, 162), wherein the outer flange is secured to the inner surface of the sleeve member (flange of battery holder 142 is secured to the strap 110 at least through strip 114, Fig. 4).  Clowney does not disclose wherein the outer flange extends therearound.
However, Palamides teaches a garment integrated apparatus (Figs. 1 and 4A) including wherein the outer flange (docking station base 430, which is flange shaped, Figs. 4A-4B) extends therearound (the docking station base 430 extends around the casing 480, Col 6 line 67 - Col. 7 line 3, cf. Figs. 4A and 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extended the flange of the battery holder of modified Clowney to around the entirety of the battery holder as taught by Palamides such that as the battery holder is pressed against the wearer during use, the force transferred to the strap by the battery holder is distributed over a wider area which reduces the potential for material failure in the strap with repeated use.
Regarding claim 10, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Clowney further discloses wherein an inner layer member (strip of material 114, Fig. 4) is secured to an inner surface of the docking station and the inner surface of the sleeve member to form a control module pocket that houses the control module (strip 114 is attached at two ends to the strap 110 to form the slot 112 which supports and holds the inner surface of battery holder 142, Para. 22, Fig. 4, the inner surface of battery holder 142 being the side facing away from strap 110, see annotated figure below).

    PNG
    media_image2.png
    375
    578
    media_image2.png
    Greyscale

Partial Enlarged Annotated View of Fig. 4 of Clowney

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and further in view of US Pat. Pub. 2006/0064800 to Freund (herein Freund).
Regarding claim 11, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney, as modified above, does not disclose a second vibration assembly associated with the sleeve member, wherein the second vibration assembly includes a plurality of vibration generators that are arranged in a circle about a center point, wherein an angular distance between each vibration generator of the plurality of vibration motors is approximately the same, wherein the first vibration assembly is positioned to target a first body part and the second vibration assembly is positioned to target a second body part when the garment assembly is worn by a user.
However, Freund teaches a garment (25 of wearable pressure ulcer treatment device 20, Fig. 4) including a second vibration assembly associated with the sleeve member (see annotated figure below), wherein the second vibration assembly includes a plurality of vibration generators that are arranged in a circle about a center point (see annotated figure), wherein an angular distance between each vibration generator of the plurality of vibration motors is approximately the same (see annotated figure), wherein the first vibration assembly is positioned to target a first body part (Freund first vibration assembly targets a first ischial tuberosity, Para. 29, annotated figure) and the second vibration assembly is positioned to target a second body part when the garment assembly is worn by a user (Freund second vibration assembly targets a second ischial tuberosity, Para. 29, annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Clowney to include a second vibration assembly as taught by Freund in order to be able to simultaneously stimulate multiple regions of the body for increased blood flow.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and further in view of US Pat. Pub. 2021/0098651 to Luo et al (herein Luo).
Regarding claim 15, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney, as modified above, does not disclose wherein the sleeve member comprises a germanium allow that is configured to emit infrared radiation.
However, Luo teaches infrared emitting materials (abstract) including a germanium allow that is configured to emit infrared radiation (infrared light emitting devices may be formed of high-efficiency direct band gap light-emitting germanium material, Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap of modified Clowney to include a germanium alloy as taught by Luo in order to increase the area over which the heat is distributed to the wearer of the device.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and further in view of US Pat. Pub. 2020/0000677 to Pamplin et al (herein Pamplin).
Regarding claim 16, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney, as modified above, does not disclose wherein the sleeve member comprises a biometric sensor.
However, Pamplin teaches a compression garment (Fig. 1) including wherein the sleeve member comprises a biometric sensor (a sensor system may be mounted to or integrated with compression garment, Para. 98 and claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Clowney to include a biometric sensor that communicates with the control module as taught by Pamplin in order to detect failure/unsafe conditions to which the control module can adjust therapy parameters (Pamplin Para. 98).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and further in view of US Pat. Pub. 2021/0111591 to Chaudhri et al (herein Chaudhri).
Regarding claim 18, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney, as modified above, does not disclose wherein the docking station includes a first magnet and the battery includes a second magnet, and wherein the first magnet is magnetically attracted to the second magnet when the battery is received in the docking station.
However, Chaudhri teaches a portable battery pack for a body worn device (abstract, Fig. 1) including wherein the docking station includes a first magnet (portable electronic device 110 includes permanent magnet 122, Para. 26, Fig. 1) and the battery includes a second magnet (battery pack 100 including a permanent magnet 120, Para. 26, Fig. 1), and wherein the first magnet is magnetically attracted to the second magnet when the battery is received in the docking station (“Permanent magnets 120, 122 hold portable battery pack 100 and portable electronic device 110 together in a mated configuration,” Para. 97).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery holder and battery power sources of modified Clowney to be magnetically attracted as taught by Chaudhri in order to avoid potential unintended battery displacement during use of the device.

Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and further in view of US Pat. Pub. 2017/0119620 to Trapp (herein Trapp).
Regarding claim 19, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney, as modified above, does not disclose wherein the garment assembly is waterproof or water resistant.
However, Trapp teaches a vibratory massage device (Fig. 1) including wherein the garment assembly is water resistant (band 110 and sleeve 105, which together form the body of the device 100, enclose the vibration motors 130 in a water resistant housing, Para. 74, cf. Figs. 1 and 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Clowney to be water resistant as taught by Trapp in order to protect internal components from sweat or other water damage during wearing of the device by the user.
Regarding claim 20, claim 20, while not ipsis verbis as claim 19, recites essentially the same limitations found therein.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 20.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Clowney and Hunt, as applied to claim 1 above, and in further view of US Pat. Pub. 2018/0271209 to Zahrieh (herein Zahrieh).	
Regarding claim 22, the modified Clowney discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Clowney further discloses wherein the first vibration layer and the control module are arranged in a layer (battery holder 142 and the vibration elements 130 are supported on or in a layer of the strap 110 and/or strip 114, Fig. 4).  Clowney, as modified above, does not disclose wherein the sleeve member is a sock.
However, Zahrieh teaches a vibrating massager garment (100, Fig. 1) including wherein the sleeve member is a sock (garment 100 may take the form of a sock, Para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of modified Clowney to be a sock as taught by Zahrieh in order to provide a comfortable massage to the user’s feet (Zahrieh Para. 51).

Claims 1 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Freund in view of Clowney and Hunt, collectively.
Regarding claim 1, Freund discloses a garment assembly (garment 25 of wearable pressure ulcer treatment device 20, Fig. 4), comprising: a sleeve member (garment 25, Para. 46) that includes an inner surface (inner layer 23, Para. 46, Fig. 4) and an outer surface (outer layer 21, Para. 46, Fig. 4), a first vibration assembly associated with the sleeve member (see annotated figure below), wherein the first vibration assembly includes at least a first vibration generator (inflatable/deflatable channels 30, Fig. 6).  

    PNG
    media_image3.png
    512
    948
    media_image3.png
    Greyscale

Partial Annotated View of Fig. 6 of Freund
Freund does not disclose wherein the first vibration generator is a vibration motor; and a control module associated with the sleeve member, wherein the control module includes a battery, and wherein the first vibration assembly is in electrical communication with the control module, wherein the control module includes a docking station that includes a battery portion and a control portion, wherein the docking station is secured to the inner surface of the sleeve member, wherein a battery space is defined between the battery portion and the inner surface of the sleeve member.
However, Clowney teaches a vasodilation device (100, Fig. 1) including wherein the first vibration generator is a vibration motor (vibration elements 130 are shaftless vibration motors, Para. 25, Fig. 4); and a control module (battery holder 142 which supports power sources 140 and switches 150, 160, 162, Paras. 20 and 27, Fig. 4) associated with the sleeve member (battery holder 142 is held in slot 112 defined by strap 114 of strap 110, cf. Figs. 1 and 4), wherein the control module includes a battery (power sources 140 may be batteries, Para. 27), and wherein the first vibration assembly is in electrical communication with the control module (vibration elements 130 are in wired communication with ON/OFF switch 150 and vibratory element control switch 162, see Figs. 1, 2, and 4), wherein the control module includes a docking station (portion of battery holder 142 behind the buttons 150, 160, 162 as viewed in Fig. 4) that includes a battery portion (the space in which power sources 140 are housed, Fig. 4) and a control portion (the portion of the battery holder 142 on which the buttons 150, 160, 162 are supported, Fig. 4), wherein the docking station is secured to the inner surface of the sleeve member (battery holder 142 is secured against strap 110 with strip of material 114, cf. Figs. 1 and 4), wherein a battery space is defined between the battery portion and the inner surface of the sleeve member (the space within battery holder 142 in which the power sources 140 are inserted, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the pneumatic vibration of Freund to be mechanical vibration as taught by Clowney in order to substitute a known type of pneumatic vibration with another known type of vibration created by motors to obtain the expected result of creating vibration to the body.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of modified Freund to include a control module as taught by Clowney in order to facilitate fine-tuned adjustment of therapy parameters by the user of the device.
Freund, as modified above, does not disclose wherein the sleeve member includes a battery opening defined therethrough that couples the battery space with an exterior of the sleeve member, wherein the battery is removable from the control module through the battery opening.
However, Hunt teaches a wearable massaging/heating device (Fig. 1) including wherein the battery space is defined between the battery portion and the inner surface of the sleeve member (battery compartment 88 defines a battery space between itself and the flap 86, Figs. 10a and 10b, battery compartment 88 being incorporated within pouch 30 attached to belt 27, Fig. 3), wherein the sleeve member includes a battery opening defined therethrough that couples the battery space with an exterior of the sleeve member (opening of battery compartment 88 which is covered by flap 86, Fig. 10a), wherein the battery is removable from the control module through the battery opening (the batteries are removable through flap 86, Col. 3 line 67 - Col. 4 line 2, Fig. 10a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Freund to include a battery opening and flap as taught by Hunt in order to allow replacement of batteries without removing the garment from the body.
Regarding claim 11, the modified Freund discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Freund further discloses a second vibration assembly associated with the first sleeve member (Freund annotated figure), wherein the second vibration assembly includes a plurality of vibration motors that are arranged in a circle about a center point (Freund annotated figure), wherein the angular distance between each vibration motor of the plurality of vibration motors is approximately the same (Freund annotated figure), wherein the first vibration assembly is positioned to target a first body part (Freund first vibration assembly targets a first ischial tuberosity, Para. 29, annotated figure) and the second vibration assembly is positioned to target a second body part when the garment assembly is worn by a user (Freund second vibration assembly targets a second ischial tuberosity, Para. 29, annotated figure).

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2008/0201818 to Nilforushan et al (herein Nilforushan) in view of Clowney and US Pat. Pub. 2007/0245444 to Brink (herein Brink), collectively.
Regarding claim 23, Nilforushan discloses a method of forming a garment assembly (method of forming garment 100, Fig. 1), the method comprising the steps of: Preliminary AmendmentAtty. Docket No. 76840-5187Customer No. 2457470150430v1forming a garment member using a knitting process (garment 100 is formed of a knitted fabric, Paras. 49 and 50), wherein the garment member includes an inner surface (first layer 10, Fig. 1) and an outer surface (outer layer 11, Fig. 1), wherein during the knitting process at least a first vibration assembly pocket is formed within the garment member and between the inner and outer surfaces (thermal transfer element 4 is placed is positioned between the first and outer layers 10, 11 at location 6, Para. 47).  Nilforushan does not disclose forming a first tunnel, obtaining a first vibration assembly that includes at least a first vibration motor, wherein the first vibration motor includes at least a first wire connected thereto.
However, Clowney teaches a garment assembly (device 100, Fig. 1) including forming at least a first tunnel (application area 135, which is bounded by heating element 120, forms an enclosed space that at least partially encapsulates the wires extending from vibrating elements 130 to the buttons 150, 160, 162 to form a tunnel, Fig. 4, heating element 120 being formed of a flexible pad with an embedded electrical heat element, Para. 23), obtaining a first vibration assembly that includes at least a first vibration motor (a plurality of vibration elements 130, Para. 20, Fig. 1, vibration elements 130 are shaftless vibration motors, Para. 25, Fig. 4), wherein the first vibration motor includes at least a first wire connected thereto (vibration elements 130 are in wired communication with ON/OFF switch 150 and vibratory element control switch 162, see Figs. 1, 2, and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Nilforushan to include vibration assemblies and wiring as taught by Clowney in order to add a second modality of treatment to the garment to increase therapeutic effect.
Nilforushan discloses placing the thermal transfer element (4) between the first and second layers (10, 11); but Nilforushan, as modified above, does not disclose wherein a slit is formed in the inner surface of the garment member.
However, Brink teaches specialty clothing designed to hold portable electronic device (110, Fig. 1) including wherein a slit is formed in the inner surface of the garment member (pocket 120 includes an opening slit [adjacent the leader line for character 140 as viewed in Fig. 1] through which the electronic device and associated wiring is inserted into the pocket and tunneling, Para. 29, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap of modified Clowney to include a slit through which the electronics are passed as taught by Brink in order to                        easily support the electronics on the garment.
Modified Nilforushan further discloses inserting the first vibration motor and the first wire through the slit (Clowney vibrating elements 130 and wiring are inserted into Brink slit of Brink pocket 120 on Nilforushan garment 100), maneuvering the first vibration motor into the first vibration assembly pocket (Clowney vibrating element 130 are positioned within Brink pocket 120 of Nilforushan garment 100), and maneuvering the first wire into the first tunnel (Clowney wiring is passed through Brink channel 170 in the Nilforushan garment 100).

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Nilforushan, Clowney, and Brink, as applied to claim 23 above, and further in view of Hunt.
Regarding claim 24, the modified Nilforushan discloses all the claimed limitations, as discussed above with respect to the rejection of claim 23.  Nilforushan does not disclose obtaining a control module comprising a docking station and a battery, wherein the docking station comprises a battery portion and a control portion, securing the docking station to the inner surface of the garment member.
However, Clowney teaches a garment assembly (device 100, Fig. 1) including obtaining a control module (battery holder 142 with buttons 150, 160, 162 and power sources 140, Fig. 4) comprising a docking station (battery holder 142 and buttons 150, 160, 162 and a battery (power sources 140, Fig. 1, power sources 140 being a battery, Para. 27), wherein the docking station comprises a battery portion (portion of battery holder 142 which receives the power sources 140, Fig. 4) and a control portion (buttons 150, 160, 162, Fig. 4), securing the docking station to the inner surface of the garment member (battery holder 142 is secured to the inner surface of strap 110 by strip of material 114, Fig. 4), wherein a battery space is defined (space within battery holder 142 in which power sources 140 are supported, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Nilforushan to include a control module as taught by Clowney in order to allow the therapy modules to have an adjustable treatment regimen.
Nilforushan, as modified above, does not disclose forming a battery opening through the garment member; wherein a battery space is defined between the battery portion and the inner surface of the garment member, wherein the battery opening couples the battery space with an exterior of the garment member, wherein the battery is removable from the control module through the battery opening.
However, Hunt teaches a wearable massaging/heating device (Fig. 1) including forming a battery opening through the garment member (opening of battery compartment 88 which is covered by flap 86, Fig. 10a); wherein a battery space is defined between the battery portion and the inner surface of the garment member (battery compartment 88 defines a battery space between itself and the flap 86, Figs. 10a and 10b, battery compartment 88 being incorporated within pouch 30 attached to belt 27, Fig. 3), wherein the battery opening couples the battery space with an exterior of the garment member (battery compartment 88 is accessible through the flap 86, Col. 3 line 67 - Col. 4 line 2, Fig. 10a), wherein the battery is removable from the control module through the battery opening (the batteries are removable through flap 86, Col. 3 line 67 - Col. 4 line 2, Fig. 10a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of modified Nilforushan to include a battery opening and flap as taught by Hunt in order to allow replacement of batteries without removing the device from the body.

Claims 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Nilforushan, Clowney, Brink, and Hunt, as applied to claim 24 above, and further in view of Palamides.
Regarding claim 25, the modified Nilforushan discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.  Nilforushan does not disclose wherein the docking station includes an outer flange, wherein securing the docking station to the inner surface of the garment member comprises securing the outer flange to the inner surface of the sleeve member.
However, Clowney teaches a garment assembly (device 100, Fig. 1) including wherein the docking station includes an outer flange (portion of battery holder 142 which extends under the buttons 150, 160, 162), wherein securing the docking station to the inner surface of the garment member comprises securing the outer flange to the inner surface of the sleeve member (flange of battery holder 142 is secured to the strap 110 at least through strip 114, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the docking station of modified Nilforushan to include a flange as taught by Clowney in order to distribute pressure between the control module and garment over a greater area to reduce part failure and wear.
Nilforushan, as modified above, does not disclose wherein the outer flange extends therearound.
However, Palamides teaches a garment integrated apparatus (Figs. 1 and 4A) including wherein the outer flange (docking station base 430, which is flange shaped, Figs. 4A-4B) extends therearound (the docking station base 430 extends around the casing 480, Col 6 line 67 - Col. 7 line 3, cf. Figs. 4A and 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the battery holder of modified Clowney to extend completely around the battery holder as taught by Palamides in order to distribute pressure between the battery holder and strap over a greater area to reduce part failure and wear.
Regarding claim 26, the modified Nilforushan discloses all the claimed limitations, as discussed above with respect to the rejection of claim 25.  Nilforushan, as modified above, does not disclose obtaining an inner layer member and securing the inner layer member to an inner surface of the docking station and the inner surface of the sleeve member to form a control module pocket that houses the control module, wherein the first tunnel extends between the control module pocket and the first vibration assembly pocket, and wherein the first wire electronically couples the control module and the first vibration motor.
However, Clowney teaches a garment assembly (device 100, Fig. 1) including obtaining an inner layer member (strip of material 114, Fig. 4) and securing the inner layer member to an inner surface of the docking station and the inner surface of the sleeve member to form a control module pocket that houses the control module (strip 114 is attached at two ends to the strap 110 to form the slot 112 which supports and holds the battery holder 142, Para. 22, Fig. 4), wherein the first tunnel extends between the control module pocket and the first vibration assembly pocket (wires extend through the vibration pocket of application area to the battery holder 142, Fig. 4), and wherein the first wire electronically couples the control module and the first vibration motor (wiring connects vibrating element 130 to the control buttons 150, 160, 162, Figs. 1 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of modified Nilforushan to include an inner layer member as taught by Clowney in order to firmly secure the control module to the garment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/406,478 (herein reference claim 9) in view of Clowney and Hunt
Regarding the instant claim 1, reference claim 9 discloses a garment assembly, comprising: a sleeve member (a first sleeve member) that includes an inner surface and an outer surface (first sleeve member inherently has an inner and an outer surface), a first vibration assembly associated with the sleeve member (a first vibration assembly associated with the first sleeve member), wherein the first vibration assembly includes at least a first vibration motor (wherein the first vibration assembly includes a plurality of vibration devices), and a control module associated with the sleeve member (a control module associated with the first sleeve member), wherein the control module includes a battery (wherein the control module includes a battery), and wherein the first vibration assembly is in electrical communication with the control module (wherein the first vibration assembly is in electrical communication with the control module).  The reference claim 9 is silent as to wherein the control module includes a docking station that includes a battery portion and a control portion, wherein the docking station is secured to the inner surface of the sleeve member, wherein a battery space is defined between the battery portion and the inner surface of the sleeve member.
However, Clowney teaches a vasodilation device (100, Fig. 1) including wherein the control module includes a docking station (portion of battery holder 142 behind the buttons 150, 160, 162 as viewed in Fig. 4) that includes a battery portion (the space in which power sources 140 are housed, Fig. 4) and a control portion (the portion of the battery holder 142 on which the buttons 150, 160, 162 are supported, Fig. 4), wherein the docking station is secured to the inner surface of the sleeve member (battery holder 142 is secured against strap 110 with strip of material 114, cf. Figs. 1 and 4), wherein a battery space is defined between the battery portion and the inner surface of the sleeve member (the space within battery holder 142 in which the power sources 140 are inserted, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment assembly of reference claim 9 to include a control module as taught by Clowney in order to facilitate fine-tuned adjustment of therapy parameters by the user of the device.
The reference claim 9, as modified above, is silent as to wherein the sleeve member includes a battery opening defined therethrough that couples the battery space with an exterior of the sleeve member, wherein the battery is removable from the control module through the battery opening.
However, Hunt teaches a wearable massaging/heating device (Fig. 1) including wherein the battery space is defined between the battery portion and the inner surface of the sleeve member (battery compartment 88 defines a battery space between itself and the flap 86, Figs. 10a and 10b, battery compartment 88 being incorporated within pouch 30 attached to belt 27, Fig. 3), wherein the sleeve member includes a battery opening defined therethrough that couples the battery space with an exterior of the sleeve member (opening of battery compartment 88 which is covered by flap 86, Fig. 10a), wherein the battery is removable from the control module through the battery opening (the batteries are removable through flap 86, Col. 3 line 67 - Col. 4 line 2, Fig. 10a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment assembly of the reference claim 9 to include a battery opening and flap as taught by Hunt in order to allow replacement of batteries without removing the garment from the body.
Regarding the instant claim 11, the reference claim 9 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 1.
The reference claim 9 further discloses a second vibration assembly associated with the sleeve member (a second vibration assembly associated with the first sleeve member), wherein the second vibration assembly includes a plurality of vibration motors that are arranged in a circle about a center point (wherein the second vibration assembly includes a plurality of vibration devices that are arranged in a circle about a center point), wherein an angular distance between each vibration motor of the plurality of vibration motors is approximately the same (wherein the angular distance between each vibration device in the plurality of vibration devices is approximately the same), wherein the first vibration assembly is positioned to target a first body part (wherein the first vibration assembly is positioned to target a first body part) and the second vibration assembly is positioned to target a second body part when the garment assembly is worn by a user (the second vibration assembly is positioned to target a second body part when the garment assembly is worn by a user).
This is a provisional nonstatutory double patenting rejection.

Claims 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/406,478 (herein the reference claim 13) in view of Clowney and Hunt.
Regarding the instant claim 12, the reference claim 13 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 1.
The reference claim 13 further discloses wherein the sleeve member includes a distal end and a proximal end (wherein the first sleeve member includes a distal end and a proximal end), and a sleeve length is defined between the proximal end and the distal end (a sleeve length is defined between the proximal end and the distal end), wherein the sleeve member includes a first section with a first compression value and a second section with a second compression value (wherein the first sleeve member includes a first section with a first compression value and a second section with a second compression value).
Regarding the instant claim 13, the reference claim 13 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 12.
The reference claim 13 further discloses wherein the second section is defined between the first section and the proximal end (wherein the second section is defined between the first section and the proximal end), and wherein the first compression value is greater than the second compression value (wherein the first compression value is greater than the second compression value).
This is a provisional nonstatutory double patenting rejection.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/406,478 (herein the reference claim 14) in view of Clowney and Hunt.
Regarding claim 14, the reference claim 14 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 1.
The reference claim 14 further discloses wherein the sleeve member defines a sleeve length between a distal end and a proximal end (wherein the first sleeve member defines a sleeve length between a distal end and a proximal end), wherein the sleeve member comprises a material that includes a range of compression values that decrease between the distal end and the proximal end (wherein the first sleeve member comprises a material that includes a range of compression values that decrease between the distal end and the proximal end).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0085116 to Harris, US 2012/0222333 to Short et al, US 2020/0121550 to Elliot,  US 2009/0234262 to Reid et al, US 2015/0272815 to Kitchens, US 2016/0331620 to Kazanchyan et al, US 2012/0259255 to Tomlinson et al, US 2019/0283247 to Chang et al, US 6,093,164 to Davis et al, US 5,545,125 to Tseng, US 3,557,781 to Kaye, US 5,605,144 to Simmons et al, US 8,523,793 to Waldon, and US 5,902,256 to Benaron each recite a wearable garment that applies compression or vibration to the body.
US 2015/0214760 to Chraime recites a magnetic engagement for a power source.
US 2012/0185999 to Raviv and US 2017/0332706 to Gellineau each recite a system for supporting electronics within clothing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785